Case 1:20-cv-00694-PAB-NYW Document 6 Filed 04/06/20 USDC Colorado Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


  Civil Action No. 20-cv-00694-GPG

  MOSTAFA KAMEL MOSTAFA,

         Plaintiff,

  v.

  WILLIAM BARR, U.S. Attorney General,
  CHRISTOPHER WRAY, FBI Director,
  KATHLEEN H. SAWYER, BOP Director,
  B. TRUE, ADX Florence Warden,
  MS. TUTTOILMUNDO, H Unit Manager,
  JOHN AND JANE DOES, ET AL,

         Defendants.



       ORDER DIRECTING PLAINTIFF TO FILE AMENDED PRISONER COMPLAINT


         Plaintiff Mostafa Kamel Mostafa is in the custody of the federal Bureau of Prisons

  and is incarcerated at the U.S. Penitentiary AdMax (ADX) in Florence, Colorado. On

  March 12, 2020, he filed pro se a Prisoner Complaint. (ECF No. 1). He has paid the

  applicable filing fee. (ECF No. 2).

         Pursuant to D.C.COLO.LCivR 8.1(b)(2) and (3), this Court is required to review

  the pleadings of a prisoner who is challenging prison conditions and seeking redress

  from a governmental entity, officer, or employee, to determine if the pleadings should be

  summarily dismissed.

         The Court must construe Plaintiff’s filings liberally because he is not represented



                                              1
Case 1:20-cv-00694-PAB-NYW Document 6 Filed 04/06/20 USDC Colorado Page 2 of 15




  by an attorney. See Haines v. Kerner, 404 U.S. 519, 520- 21 (1972); Hall v. Bellmon,

  935 F.2d 1106, 1110 (10th Cir. 1991). However, the Court should not act as an

  advocate for a pro se litigant. See Hall, 935 F.2d at 1110. For the reasons set forth

  below, the Court directs Plaintiff to file an Amended Prisoner Complaint.

         I.     Prisoner Complaint

         In the Prisoner Complaint, Plaintiff alleges that he has no hands or arms up to his

  mid-arms, is blind in his left eye, and also suffers from diabetes, hypertension, and

  psoriasis, among other conditions. (ECF No. 1 at 8). He arrived at ADX in 2015. (Id.

  at 9). Asserting jurisdiction pursuant to Bivens v. Six Unknown Named Agents of the

  Fed. Bureau of Narcotics, 403 U.S. 288 (1971), Plaintiff pleads ten claims for relief, as

  follows: (1) Special Administrative Measures (SAM) were imposed, renewed

  unnecessarily, and misused, which, along with his designation to ADX, inflicted physical

  and mental harm daily and violated Plaintiff’s constitutional rights; (2) deprivation of

  essential fittings for Plaintiff’s disabilities and medical conditions since he arrived in the

  U.S. in 2012 and at ADX to date; (3) deprivation of many essential items needed for

  Plaintiff’s disability, health, safety, hygiene, and other functions; (4) misuse of SAM and

  ADX deprived Plaintiff of essential health care and subjected him to bullying and stress;

  (5) deprivation of food items and/or ability to eat safely, and misuse of SAM/solitary,

  including allegations that Plaintiff cannot eat safely from the Halal (Muslim diet) food

  tray, which is religiously stressful; (6) lack of adequate cleaning tools to clean his cell,

  resulting in injury when he uses the tools that are provided; (7) the cumulative abuse

  and deliberate indifference at ADX has caused Plaintiff stress and exacerbated his

  conditions; (8) deprivation of the necessary facilities and ability to participate

                                                 2
Case 1:20-cv-00694-PAB-NYW Document 6 Filed 04/06/20 USDC Colorado Page 3 of 15




  meaningfully in his legal case; (9) deprivation of meaningful contact with his family, and

  (10) Plaintiff has been assaulted, injured, and “gang bullied” by ADX staff. (Id. at 6-37).

  As relief, Plaintiff requests injunctive relief including termination of SAM, termination of

  solitary confinement, and termination of his designation to ADX. (Id. at 39-40).

         II.    Rule 8 of the Federal Rules of Civil Procedure

         The twin purposes of a complaint are to give the opposing parties fair notice of

  the basis for the claims against them so that they may respond and to allow the Court to

  conclude that the allegations, if proven, show that the plaintiff is entitled to relief. See

  Monument Builders of Greater Kansas City, Inc. v. American Cemetery Ass’n of

  Kansas, 891 F.2d 1473, 1480 (10th Cir. 1989). The requirements of Rule 8 of the

  Federal Rules of Civil Procedure are designed to meet these purposes. See TV

  Communications Network, Inc. v. ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991),

  aff’d, 964 F.2d 1022 (10th Cir. 1992). Rule 8(a) provides that a complaint “must

  contain (1) a short and plain statement of the grounds for the court’s jurisdiction, . . . (2)

  a short and plain statement of the claim showing that the pleader is entitled to relief; and

  (3) a demand for the relief sought.” The philosophy of Rule 8(a) is reinforced by Rule

  8(d)(1), which provides that “[e]ach allegation must be simple, concise, and direct.”

  Taken together, Rules 8(a) and (d)(1) underscore the emphasis placed on clarity and

  brevity by the federal pleading rules. Prolix, vague, or unintelligible pleadings violate

  Rule 8.

         The Prisoner Complaint does not comply with Rule 8 of the Federal Rules of Civil

  Procedure. Plaintiff’s lengthy, interwoven allegations over the course of his 41-page

  pleading are in large part repetitive, overlapping, conclusory, and unclear. Claims must

                                                3
Case 1:20-cv-00694-PAB-NYW Document 6 Filed 04/06/20 USDC Colorado Page 4 of 15




  be presented clearly and concisely in a manageable format that allows the Court and

  any defendants to know what claims are being asserted and to be able to respond to

  those claims. New Home Appliance Ctr., Inc., v. Thompson, 250 F.2d 881, 883 (10th

  Cir. 1957). Vague and conclusory allegations that his rights have been violated do not

  entitle a pro se pleader to a day in court regardless of how liberally the court construes

  such pleadings. See Ketchum v. Cruz, 775 F. Supp. 1399, 1403 (D. Colo. 1991), aff’d,

  961 F.2d 916 (10th Cir. 1992). For the purposes of Rule 8(a), “[i]t is sufficient, and

  indeed all that is permissible, if the complaint concisely states facts upon which relief

  can be granted upon any legally sustainable basis.” Id. The general rule that pro se

  pleadings must be construed liberally has limits, and “the court cannot take on the

  responsibility of serving as the litigant’s attorney in constructing arguments and

  searching the record.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

  (10th Cir. 2005). Neither the court nor Defendants are required to guess in order to

  determine the specific factual allegations that are being asserted in support of each

  claim.

           In each claim of the Amended Prisoner Complaint, Plaintiff must allege in a

  clear, concise, and organized manner what each defendant did to Plaintiff, when

  the defendant did it, how the defendant’s action harmed him, and what specific

  legal right he believes the defendant violated. See Nasious v. Two Unknown

  B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th Cir. 2007) (citations omitted). Plaintiff must

  present all of his claims and factual allegations in one single document, on the current

  Court-approved form.

           In accordance with the Instructions for Filing a Prisoner Complaint, Plaintiff’s

                                                 4
Case 1:20-cv-00694-PAB-NYW Document 6 Filed 04/06/20 USDC Colorado Page 5 of 15




  Amended Prisoner Complaint, including the form and any additional pages, must not

  exceed 30 pages. See Information and Instructions for Filing a Prisoner Complaint,

  www.cod.uscourts.gov.

  III.   Statute of Limitations

         Plaintiff’s claims appear to be barred by the applicable statute of limitations.

  Although the statute of limitations is an affirmative defense, see Fed. R. Civ. P. 8(c)(1),

  the court may dismiss a claim sua sponte based on an affirmative defense if the

  defense is “obvious from the face of the complaint” and “[n]o further factual record [is]

  required to be developed in order for the court to assess the [plaintiff’s] chances of

  success.” Yellen v. Cooper, 828 F.2d 1471, 1476 (10th Cir. 1987). The statute of

  limitations for a Bivens action arising in Colorado is two years. See Industrial

  Constructors Corp. v. U.S. Bureau of Reclamation, 15 F.3d 963, 968, 968 n.4 (10th Cir.

  1994). Under federal law, the statute of limitations begins to run “when the plaintiff

  knows or has reason to know of the existence and cause of the injury which is the basis

  of his action.” Id. at 968-69.

         “Colorado's equitable tolling rules apply” in a Bivens action. Garrett v. Fleming,

  362 F.3d 692, 697 (10th Cir. 2004). Colorado recognizes the doctrine of equitable

  tolling to suspend a statute of limitations period “when flexibility is required to

  accomplish the goals of justice.” Morrison v. Goff, 91 P.3d 1050, 1053 (Colo. 2004)

  (internal quotation marks omitted). For example, equitable tolling of a statute of

  limitations is appropriate “when plaintiffs did not timely file their claims because of

  ‘extraordinary circumstances’ or because defendants’ wrongful conduct prevented them

  from doing so.” Id. However, “statutes of limitation compel litigants to pursue their

                                                 5
Case 1:20-cv-00694-PAB-NYW Document 6 Filed 04/06/20 USDC Colorado Page 6 of 15




  claims in a timely manner.” Dean Witter Reynolds, Inc. v. Hartman, 911 P.2d 1094,

  1099 (Colo. 1996). Therefore, even if Plaintiff can demonstrate extraordinary

  circumstances or wrongful conduct that prevented him from filing a claim, he also must

  allege facts that demonstrate he diligently pursued his claims when possible. See id. at

  1097. “[W]hen the dates given in the complaint make clear that the right sued upon

  has been extinguished, the plaintiff has the burden of establishing a factual basis for

  tolling the statute.” Aldrich v. McCulloch Properties, Inc., 627 F.2d 1036, 1041 n.4

  (10th Cir. 1980).

         Under the “continuing violation” doctrine, which is utilized in federal Title VII

  employment discrimination cases, “a plaintiff may avoid the statute of limitations when

  the defendant has acted pursuant to a pattern or longstanding policy or practice of

  constitutional violations.” Mercer-Smith v. N.M. Children, Youth & Families Dept., 416

  F. App’x 704, 712 (10th Cir. 2011) (citation omitted). Plaintiff bears the burden of

  establishing that the continuing violation doctrine applies. See Fogle v. Slack, 419 F.

  App’x 860, 864 (10th Cir. 2011). In the Tenth Circuit, “the doctrine of continuing

  violations does not apply to § 1983 claims.” Mercer-Smith, 416 F. App’x at 712 (citing

  Hunt v. Bennett, 17 F.3d 1263, 1265 (10th Cir.1994)). Courts in the District of

  Colorado have extended the reasoning of the Tenth Circuit concerning § 1983 cases to

  decline to apply the continuing violation doctrine to Bivens claims. See, e.g.,

  Silverstein v. Fed. Bureau of Prisons, No. 07-cv-02471-PAB-KMT, 2012 WL 4033756,

  at *2 (D. Colo. Sept. 13, 2012), (“The Court declined to apply the continuing violation

  doctrine to plaintiff's Fifth Amendment Bivens claim because the Tenth Circuit has not

  applied this doctrine to 42 U.S.C. § 1983 or Bivens claims.”), aff'd, 559 F. App'x 739

                                                6
Case 1:20-cv-00694-PAB-NYW Document 6 Filed 04/06/20 USDC Colorado Page 7 of 15




  (10th Cir. 2014); Sims v. New, 2009 WL 3234225, at *7 (D. Colo. Sept. 30, 2009).

         Discrete decisions are not treated as part of a continuing violation. See Fogle,

  419 F. App’x at 864 (noting that the continuing violation doctrine did not apply where

  plaintiff’s § 1983 claims “involved discrete decisions or discrete conduct” by different

  officials at different prisons). Further, “a continuing violation claim fails if the plaintiff

  knew, or through the exercise of reasonable diligence would have known, [he] was

  being discriminated against at the time the earlier events occurred.” Wood v. Milyard,

  414 F. App'x 103, 106 (10th Cir. 2011) (citation omitted). Plaintiff cannot proceed on

  claims which are barred on their face by the two-year statute of limitations.

         IV.     Personal Participation

         Personal participation is an essential allegation in a Bivens action. Ashcroft v.

  Iqbal, 556 U.S. 662, 677 (2009) (“each Government official, . . .is only liable for his or

  her own misconduct”); Steele v. Fed. Bureau of Prisons, 355 F.3d 1204, 1214 (10th Cir.

  2003) (“[D]irect, personal participation [is] required to establish Bivens liability.”), abrog.

  on other grounds by Jones v. Bock, 549 U.S. 199 (2007). There must be an affirmative

  link between the alleged constitutional violation and each defendant’s participation,

  control or direction, or failure to supervise. See Gallagher v. Shelton, 587 F.3d 1063,

  1069 (10th Cir. 2009) (citations and quotations omitted). To establish personal

  participation, Plaintiff must show how each named individual caused the deprivation of a

  federal right. See Kentucky v. Graham, 473 U.S. 159, 166 (1985). There must be an

  affirmative link between the alleged constitutional violation and each defendant=s

  participation, control or direction, or failure to supervise. See Butler v. City of Norman,

  992 F.2d 1053, 1055 (10th Cir. 1993). Each claim set forth by Plaintiff in the Amended

                                                  7
Case 1:20-cv-00694-PAB-NYW Document 6 Filed 04/06/20 USDC Colorado Page 8 of 15




  Prisoner Complaint must identify a named defendant or defendants who is listed in the

  caption of the complaint and state how that named defendant personally participated in

  the alleged constitutional violation. See Bennett v. Passic, 545 F.2d 1260, 1262-63

  (10th Cir. 1976).

         A supervisor defendant may not be held liable for the unconstitutional conduct of

  his subordinates on a theory of respondeat superior. Iqbal, 556 U.S. at 676; see also

  Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008) (stating that “the defendant’s

  role must be more than one of abstract authority over individuals who actually

  committed a constitutional violation.”). Instead,

         when a plaintiff sues an official under Bivens or § 1983 for conduct “arising
         from his or her superintendent responsibilities,” the plaintiff must plausibly
         plead and eventually prove not only that the official’s subordinates violated
         the Constitution, but that the official by virtue of his own conduct and state
         of mind did so as well.

  Dodds v. Richardson, 614 F.3d 1185, 1198 (10th Cir. 2010) (quoting Iqbal, 556 U.S. at

  677). Therefore, in order to succeed in a civil rights suit against a government official

  for conduct that arises out of his or her supervisory responsibilities, a plaintiff must

  allege and demonstrate that: “(1) the defendant promulgated, created, implemented or

  possessed responsibility for the continued operation of a policy that (2) caused the

  complained of constitutional harm, and (3) acted with the state of mind required to

  establish the alleged constitutional deprivation.” Id. at 1199.

         V.     Proper Defendants

         In Simmat v. Federal Bureau of Prisons, 413 F.3d 1225, 1236 (10th Cir. 2005),

  the U.S. Court of Appeals for the Tenth Circuit recognized that federal prisoners may

  sue federal agencies for alleged constitutional violations under either 28 U.S.C. § 1331

                                                8
Case 1:20-cv-00694-PAB-NYW Document 6 Filed 04/06/20 USDC Colorado Page 9 of 15




  or § 1361, and may obtain relief in the nature of either injunction or mandamus. See

  also 5 U.S.C. § 702 (waiving sovereign immunity for claims against federal agencies for

  injunctive relief). “In many cases, these forms of relief may be interchangeable.”

  Simmat, 413 F.3d at 1236.

          “To obtain a permanent injunction, a plaintiff must show: ‘(1) actual success on

  the merits; (2) irreparable harm unless the injunction is issued; (3) the threatened injury

  outweighs the harm that the injunction may cause the opposing party; and (4) the

  injunction, if issued, will not adversely affect the public interest.’” Kitchen v. Herbert, 755

  F.3d 1193, 1208 (10th Cir. 2014) (quoting Sw. Stainless, LP v. Sappington, 582 F.3d

  1176, 1191 (10th Cir. 2009)). It is “the movant's burden to establish that each of these

  factors tips in his or her favor.” Heideman v. South Salt Lake City, 348 F.3d 1182,

  1188–89 (10th Cir. 2003) (citation omitted). If a plaintiff fails to meet his burden on any

  of these four requirements, the request must be denied. Winter v. Natural Res. Def.

  Council, Inc., 555 U.S. 7, 23–24 (2008).

         Further, to pursue a claim for prospective injunctive relief, Plaintiff must allege

  sufficient facts in the Amended Prisoner Complaint to state an arguable violation of his

  constitutional rights. See, e.g., Abu-Fakher v. Bode, No. 05-3132, 175 F. App'x 179,

  181 (10th Cir. 2006) (unpublished) (addressing an inadequately pleaded Eighth

  Amendment claim).

         Plaintiff may not assert Bivens claims for money damages against individual

  defendants in their official capacities because such claims are construed as claims

  against the United States and are barred by the doctrine of sovereign immunity. See

  F.D.I.C. v. Meyer, 510 U.S. 471, 475, 485-86 (1994) (AAbsent a waiver, sovereign

                                                 9
Case 1:20-cv-00694-PAB-NYW Document 6 Filed 04/06/20 USDC Colorado Page 10 of 15




   immunity shields the Federal Government and its agencies from suit@ and the federal

   government has not waived its immunity for Bivens actions); Hatten v. White, 275 F.3d

   1208, 1210 (10th Cir. 2002) (A Bivens action may not be brought against federal

   agencies or agents acting in their official capacities) (citing Meyer, 510 U.S. at 483-86);

   Hafer v. Melo, 502 U.S. 21, 25 (1991) (claims asserted against a government officer in

   his or her official capacity are construed as claims against the governmental entity).

          VI.      Eighth Amendment

          To state an arguable Eighth Amendment claim, Plaintiff must allege specific facts

   to demonstrate that Defendants acted with deliberate indifference to a substantial risk of

   serious harm to his safety. See Farmer v. Brennan, 511 U.S. 825 (1994); Tafoya v.

   Salazar, 516 F.3d 912, 916 (10th Cir. 2008). The Eighth Amendment requires “prison

   officials [to] ensure that inmates receive adequate food, clothing, shelter, and medical

   care, and [that they] ‘take reasonable measures to guarantee the safety of the

   inmates.’”     Farmer, 511 U.S. at 832 (quotation omitted). An Eighth Amendment claim

   must satisfy two requirements. “First, the deprivation alleged must be, objectively,

   ‘sufficiently serious.’” Farmer, 511 U.S. at 834 (quoting Wilson v. Seiter, 501 U.S. 294,

   298 (1991)). Second, “a prison official must have a ‘sufficiently culpable state of

   mind.’”      Id. This second requirement is subjective, rather than objective: “a prison

   official cannot be found liable under the Eighth Amendment for denying an inmate

   humane conditions of confinement unless the official knows of and disregards an

   excessive risk to inmate health or safety; the official must both be aware of facts from

   which the inference could be drawn that a substantial risk of serious harm exists, and he

   must also draw the inference.” Id. at 837. Negligent conduct does not implicate the

                                                 10
Case 1:20-cv-00694-PAB-NYW Document 6 Filed 04/06/20 USDC Colorado Page 11 of 15




   Constitution. See Daniels v. Williams, 474 U.S. 327 (1986) (jail officer not liable for

   negligent acts which caused inmate to slip and fall); Estelle v. Gamble, 429 U.S. 97, 106

   (1976) (medical negligence does not violate the Eighth Amendment). Furthermore,

   disagreement with prison officials regarding medical care does not satisfy the subjective

   prong of a deliberate indifference claim. See Callahan v. Poppell, 471 F.3d 1155, 1160

   (10th Cir. 2006) (prisoners do not have a constitutional right to a particular course of

   treatment). “[T]he Constitution is only implicated in situations in which prison officials

   act purposefully to impose unnecessary pain on an inmate; ‘inadvertent’ denials of care

   or negligent diagnosis or treatment does not rise to the level of an 8th Amendment

   violation.” Ajaj v. Fed.Bureau of Prisons, No. 08-cv-02006-MSK-MJW, 2011 WL

   902440, at *16 (D Colo. Mar. 10, 2011).

          In the Amended Prisoner Complaint, Plaintiff must clarify any Eighth Amendment

   claim of deliberate indifference. If he is attempting to assert a claim under the Eighth

   Amendment, he must demonstrate both the objective and subjective components of

   such a claim.

          VII.     First Amendment and RFRA

          Under the First Amendment, “an inmate must be accorded a reasonable

   opportunity to pursue his religion.” Mosier v. Maynard, 937 F.2d 1521, 1525 (10th Cir.

   1991). The Religious Freedom Restoration Act (“RFRA”) “provides that government

   shall not substantially burden a person’s exercise of religion.” Kikumura v. Hurley, 242

   F.3d 950, 960 (10th Cir. 2001) (internal punctuation and citation omitted). “The RFRA

   does not waive the federal government's sovereign immunity for money damages . . .

   [but] waives the federal government’s sovereign immunity for equitable relief only”.

                                                11
Case 1:20-cv-00694-PAB-NYW Document 6 Filed 04/06/20 USDC Colorado Page 12 of 15




   Said v. Teller Cty., No. 14-cv-02745-RPM, 2015 WL 1598098, at *3 (D. Colo. Apr. 9,

   2015).

            RFRA provides that “[g]overnment shall not substantially burden a
            person's exercise of religion.” 42 U.S.C. § 2000bb–1(a). Thus, a plaintiff
            establishes a prima facie claim under RFRA by proving the following three
            elements: (1) a substantial burden imposed by the federal government on
            a (2) sincere (3) exercise of religion.

   Kikumura, 242 F.3d at 960. RFRA “independently remains applicable to federal

   officials.” Id. (citations omitted).

            “[A] prisoner alleging a violation of his First Amendment rights ‘must include

   sufficient facts to indicate the plausibility that the actions of which he complains were

   not reasonably related to legitimate penological interests.’” Ghailani v. Sessions, 859

   F.3d 1295, 1304 (10th Cir. 2017) (citation omitted). However, such pleading standard

   need not be met with regard to a RFRA claim. Id. at 1305. “[U]nder RFRA, a court

   does not consider the prison regulation in its general application, but rather considers

   whether there is a compelling government reason, advanced in the least restrictive

   means, to apply the prison regulation to the individual claimant.” Id. (citation omitted).

            VIII.   Due Process

            To state an arguable due process claim, Plaintiff must allege facts to show that

   he has been deprived of a constitutionally protected liberty interest. See Wilkinson v.

   Austin, 545 U.S. 209, 221 (2005); Rezaq v. Nalley, 677 F.3d 1001, 1010 (10th Cir.

   2012). An inmate possesses a liberty interest in avoiding transfer to (or retention in)

   more adverse conditions of confinement only when those conditions represent an

   “atypical and significant hardship on the inmate in relation to the ordinary incidents of

   prison life.” Wilkinson, 545 U.S. at 221-23; see also Sandin v. Conner, 515 U.S. 472,

                                                 12
Case 1:20-cv-00694-PAB-NYW Document 6 Filed 04/06/20 USDC Colorado Page 13 of 15




   484 (1995).

          The Court must consider several nondispositive factors in determining whether a

   certain confinement imposes Aatypical and significant hardship@ (and thus a liberty

   interest in avoiding such confinement). Estate of DiMarco v. Wyo. Dep't of Corrs., Div.

   of Prisons, 473 F.3d 1334, 1342 (10th Cir. 2007); see also Rezaq, 677 F.3d at 1012 n.5.

   The factors include Awhether (1) the segregation relates to and furthers a legitimate

   penological interest, such as safety or rehabilitation; (2) the conditions of placement are

   extreme; (3) the placement increases the duration of confinement . . . ; and (4) the

   placement is indeterminate.@ Estate of DiMarco, 473 F.3d at 1342. A[A]ny assessment

   [of these factors] must be mindful of the primary management role of prison officials

   who should be free from second-guessing or micro-management from the federal

   courts.@ Id. The determination of whether a liberty interest exists Ais a fact-driven

   assessment that accounts for the totality of conditions presented by a given inmate=s

   sentence and confinement.@ Rezaq, 677 F.3d at 1012; see also Jordan v. Federal

   Bureau of Prisons, No. 04-1104, 191 F. App’x 639, 651-51 (10th Cir. 2006) (finding no

   liberty interest in conditions imposed during five-year administrative confinement in the

   ADX control unit); Rezaq, 677 F.3d at 1013 (holding that conditions at ADX “do not, in

   and of themselves, give rise to a liberty interest because they are substantially similar to

   conditions experienced in any solitary confinement setting”); Silverstein v. Federal

   Bureau of Prisons, No. 07-cv-02471-PAB-KMT, 2011 WL 4552540, at *12 (D. Colo.

   Sept. 30, 2011) (observing that “no court in the Tenth Circuit has held that the

   conditions at ADX, regardless of the unit, are extreme”). In the Amended Prisoner

   Complaint, Plaintiff must clarify any claim he may be intending to assert for violation of

                                               13
Case 1:20-cv-00694-PAB-NYW Document 6 Filed 04/06/20 USDC Colorado Page 14 of 15




   his due process rights.

          IX.    Conclusion

          A decision to dismiss a complaint pursuant to Rule 8 is within the trial court’s

   sound discretion. See Atkins v. Northwest Airlines, Inc., 967 F.2d 1197, 1203 (8th Cir.

   1992); Gillibeau v. City of Richmond, 417 F.2d 426, 431 (9th Cir. 1969). The Court,

   however, will give Plaintiff an opportunity to cure the deficiencies in the Prisoner

   Complaint by submitting an Amended Prisoner Complaint that meets the requirements

   of Fed. R. Civ. P. 8, complies with the above instructions, and clarifies the claims and

   requests for relief.

          Pursuant to Rule 5.1(c) of the Local Rules of Practice of the United States District

   Court for the District of Colorado – Civil, “[i]f not filed electronically, an unrepresented

   prisoner or party shall use the procedures, forms, and instructions posted on the court’s

   website.” Therefore, Plaintiff must obtain and utilize the current Court-approved Prisoner

   Complaint form.

          Accordingly, it is

          ORDERED that Plaintiff file, within thirty (30) days from the date of this

   Order, an Amended Prisoner Complaint as directed in this Order. It is

          FURTHER ORDERED that Plaintiff shall obtain and utilize the current Court-

   approved Prisoner Complaint form (with the assistance of his case manager or the

   facility’s legal assistant), along with the applicable instructions, at

   www.cod.uscourts.gov. It is

          FURTHER ORDERED that, if Plaintiff fails to file an Amended Prisoner

   Complaint that complies with this Order within the time allowed, the action will be

                                                 14
Case 1:20-cv-00694-PAB-NYW Document 6 Filed 04/06/20 USDC Colorado Page 15 of 15




   dismissed without further notice.

         DATED April 6, 2020.

                                                   BY THE COURT:




                       Gordon P. Gallagher
                       United States Magistrate Judge




                                              15
